      Case 4:19-cv-03243 Document 49 Filed on 10/23/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                      IN THE UNITED STATES DISTRICT COURT                            October 23, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION

BP ENERGY COMPANY,                             §
                                               §
                      Plaintiff,               §
                                               §
VS.                                            §    CIVIL ACTION NO. H-19-3243
                                               §
GLOBAL HEALTH TECHNOLOGY                       §
GROUP, LLC ET AL.,                             §
                                               §
                      Defendants.              §

                               MEMORANDUM AND ORDER

       BP Energy Company has notified the court that the parties have been unable to agree on a

proposed final judgment. (Docket Entry No. 48). BP Energy seeks an award of costs. (Docket

Entry No. 48-1). Lindberg and Global Health ask that the judgment direct BP to deduct any

additional amounts it receives from the Agera Entities from the damages awarded. (Docket

Entry No. 48-2).

       Under New York law, BP Energy is entitled to recover its taxable costs of court, not

including attorney’s fees.    N.Y. C.P.L.R. § 8101.     For the reasons stated in the court’s

Memorandum and Opinion of October 7, 2020, BP Energy must apply additional amounts it

receives from the Agera Entities to the damages or prejudgment interest awarded in this

judgment, as applicable. Final judgment is separately entered.

                      SIGNED on October 23, 2020, at Houston, Texas.



                                            _______________________________________
                                            Lee H. Rosenthal, Chief United States District Judge
